SPARKS, Circuit Judge
(dissenting).
I am unable to concur in this opinion for the following reasons : The charges of negligence in this complaint are excessive speed of the truck driver, his turning to the left of the center point of two intersecting streets, and his failure to give sufficient warning of such turning. The evidence does not ’disclose nor is it argued that ex*1013cessive speed of the truck driver was the proximate cause.
With respect to the second charge of negligence, the driver denied that he cut the comer as plaintiff alleged, and defendant contends that if its driver did so, that fact could not have been the proximate cause of the collision. On this conflicting evidence, the jury’s verdict requires us to assume that the truck driver did cut the corner. With respect to this negligent act being the proximate cause of the collision, the opinion merely states that the question is a close one, that it could have been the proximate cause, and that this court is not prepared to deny that it was. Under all the evidence here presented I think it could not have been the proximate cause. The opinion further states: “But whether so or not, a decision on this point is not determinative of the action of the [district] court in submitting the cause to the jury.”
The opinion further states that a more impressive argument is predicated upon defendant’s alleged failure to observe Section 69 of the Illinois Act. It must be borne in mind that the only other charge of negligence is that the truck driver failed to give the plaintiff sufficient warning of his intention to make a left turn northward. It is not denied that plaintiff had noticed that the driver was intending to make a left turn when the front end of the truck was fifteen feet east of the east edge of the viaduct. It was then that plaintiff said he saw the truck begin to turn. That point was thirty-five feet west of the west curb of Michigan Street. Michigan Street is thirty-five feet wide, and plaintiff at that time was eight feet east of the east curb of Michigan Street, so he was from seventy-five to seventy-eight feet east of the truck when he saw it begin to turn into the crossing. Moreover, the two automobiles, wffiich the boy said were behind him, did not pass plaintiff before he veered to his left in order to pass behind the truck. True, the truck driver never saw the boy for the very good reason that the boy by that time was trying to get around the back end of the truck and he said, in substance, that he was intending if necessary to go in the eastbound lane, and would have done so had he not observed other eastbound traffic coming toward him. In the meantime, the two automobiles, which were behind the boy, when he veered to his left, crossed in front of the truck without .any commotion or damage.
The plaintiff no doubt saw more of all of this transaction than any other person, and I rely on his statements as to all facts which he purported to relate, in so far as I can reconcile them. It is undenied that plaintiff’s bicycle collided not with the side but with the back end of the truck as it was leaving him. He said this occurred because he would have collided with other eastbound traffic immediately behind the truck, had he not thus changed his course. The undisputed evidence further discloses that when he was picked up he was lying over his bicycle, at a point four feet south of the center of Jefferson Street, in the westbound traffic lane, and about seven feet east of the west curb in the north traffic lane of Michigan Street. It is most difficult to understand how he could have landed in that place unless he had been in the eastbound traffic lane. The plaintiff further stated that the truck did not stop at any time, although the truck driver said he had stopped in order to let the two automobiles, which were behind plaintiff, pass to the east. Again I accept plaintiff’s version of it, but it is undenied that the truck driver did not cross the north half of Jefferson Street until the two westbound automobiles had passed in front of the truck, and there was no other traffic approaching in that lane, nor on either lane of Michigan Street, except plaintiff who by his own negligence had placed himself behind the truck where the driver could not see him. In any event, I think it must be conceded that the truck driver complied with the Illinois Statute with respect to the two westbound automobiles, and it would have complied with the Statute with respect to plaintiff had he pursued his intended course instead of veering off to his left in front of the approaching automobiles in his attempt to get behind the truck by entering the eastbound traffic lane if necessary. In doing this I think he was negligent. Furthermore, he could have stopped at any time within four feet or less and would not have been in any danger either from the truck or the automobiles which were behind him. I think it cannot be said that he was placed in a perilous position by any act of the defendant whereby he was free to exercise his best judgment, and thereby avoid what otherwise would be considered contributory negligence. No dangerous situation presented itself under these facts until the plaintiff veered to his left, and he did the most unreasonable and unnatural thing of trying to get behind the truck which was *1014coming off the eastbound traffic lane. Under these facts I think it cannot be said that the truck driver was negligent in not observing him, nor can it be said that the truck driver in any way violated the Illinois Statute referred to.
I think the judgment should be reversed.